Citation Nr: 9900294	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a colon disorder, to 
include colon cancer, as a residual of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 decision by the VARO in 
Columbia, South Carolina, which denied the veteran's claim 
for entitlement to service connection for a colon disorder, 
to including colon cancer, due to exposure to Agent Orange.

On February 11, 1997, the veteran appeared at a hearing 
before the undersigned, sitting at the RO, designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 1998).

This case was previously before the Board in July 1997 and 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that the RO erred in denying 
him entitlement to service connection for a colon disorder, 
to include cancer, as a residual of exposure to Agent Orange.  
He maintains that while in Vietnam he was exposed many times 
to Agent Orange and as a result has developed a related colon 
disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that he has failed to satisfy his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a colon disorder, to include cancer, 
is well-grounded. 


FINDING OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  The veteran has not submitted competent medical evidence 
which would show that any colon disorder, to include colon 
cancer, is due to the exposure to Agent Orange in service or 
other disease or injury which was incurred in or aggravated 
by service.


CONCLUSION OF LAW

The veteran's claim for service connection for a colon 
disorder, to include colon cancer, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim.  Once he has done so, 
the burden shifts to VA to assist him in the development of 
his claim.  38 U.S.C.A. § 5107(a).  VAs benefit system 
requires more than just an allegation, a claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant would not meet this burden merely by presenting lay 
testimony, including his own, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions on 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a); if no causal evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak, supra.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service or, in the case of 
cancer, manifested to a compensable degree within the first 
post service year.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The veteran's active duty included service in Vietnam during 
the Vietnam Era, and he contends that he was exposed to Agent 
Orange during that period of time, causing him to develop a 
colon disorder, to include colon cancer.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).  

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

In addition to the above regulations, a final rule was issued 
effective November 7, 1996 amending 38 C.F.R. §§ 3.307(a) and 
3.309(e).  See 61 Fed.Reg. 57586-57589 (November 7, 1996).  
This amendment established presumptive service connection for 
prostate cancer and acute and subacute peripheral neuropathy 
based on exposure to herbicides.  The amendment also added a 
Note as follows:  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with two years of 
the date of onset.  Although this revision does not appear 
to have been considered by the RO, in view of the fact that 
these are not disabilities alleged by the veteran as having 
resulted from exposure to herbicides in Vietnam, no useful 
purpose would be served by Remanding this case to the RO for 
consideration of the revised regulation, given the nature of 
the disposition entered below.

The Secretary of the Department of Veterans Affairs formally 
announced in the Federal Register on August 8, 1996, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for digestive 
disorders, gastrointestinal tumors, or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
61 Fed. Reg. 41442-41449 (August 8, 1996).

In this case, the Board initially notes that there has been 
no medical demonstration that the veteran now has, or has 
ever had, colon cancer and/or any other disorder involving 
the colon exclusive of irritable bowel syndrome.  The 
testimony proffered by the veteran in February 1997 reveals 
that he has never been informed that he suffers from cancer, 
but only that he has been told by VA physicians that a 
gastrointestinal disorder, later indicated to be a colon 
disorder (see hearing testimony, pages 11 and 14), he 
experiences "is like a cancer."  In any event, his clinically 
diagnosed disorder, irritable bowel syndrome, is not 
recognized as being associated with herbicide exposure, 
including exposure to Agent Orange.  

Consequently, in the absence of the submission of competent 
evidence of medical causation between Agent Orange exposure 
and the veteran's irritable bowel syndrome, a grant of 
service connection for this disorder as attributable to Agent 
Orange is not warranted.  

Notwithstanding this, the veteran is entitled to a grant of 
service connection for a colon disorder, clinically 
identified as irritable bowel syndrome, if it can be shown 
that this disorder had its direct onset in service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).  In a more recent case, the 
United States Court of Veterans Appeals (Court) held that 
without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  See Tidwell v. West, 11 Vet. App. 242 (1998).  

With this in mind, a review reveals that the veteran's 
service medical records are negative for any complaints 
and/or findings of a colon disorder.  On his June 1971 
medical examination for service separation, clinical 
evaluation disclosed no abnormalities.  In other words, there 
is no cognizable evidence establishing the presence of a 
chronic colon disability in service.  See 38 C.F.R. 
§ 3.303(b) (1998); see also Savage v. Gober, 10 Vet. App. 489 
(1997).  

Furthermore, while the post-service clinical evidence shows 
that the veteran was diagnosed with irritable bowel syndrome 
during a VA hospital stay in September 1980, approximately 
nine years after his service separation, the first clinical 
indication of irritable bowel syndrome is too remote in time 
from service to support the lay assertion that it is directly 
related thereto, in the absence of a supporting medical 
opinion to this effect.  Medical evidence has not been 
presented which links this disorder to service and/or events 
therein.  The veteran's hypothesis as to the etiology of his 
current disability is not competent evidence, and it is not 
supported by any adduced medical authority.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1995).

The Board acknowledges that the veteran testified in February 
1997 that he began experiencing symptoms of cramping and 
constipation in the early 1970's.  Moreover, on VA 
hospitalization in September 1980, he gave a history of 
constipation, alternating with diarrhea over the last nine 
years.  He indicated that such symptoms began approximately 
one year after his return from Vietnam.  Irritable bowel 
syndrome was diagnosed during this VA hospital stay.  

However, the United States Court of Veterans Appeals has held 
that, under certain circumstances, lay evidence of continuity 
of symptomatology could provide the element of nexus 
information to make a claim well-grounded.  Falzone v. Brown, 
8 Vet. App. 398 (1995).  The veteran's statements, and to 
some extent his testimony, are sufficient, in and of 
themselves, to show continuity of symptomatology.  
Nevertheless, lay statements do not constitute competent 
medical evidence necessary to establish a nexus between the 
observed symptoms-- here, constipation and diarrhea that 
reportedly existed since service--and his currently 
manifested irritable bowel syndrome.  See Savage v. Gober, 
supra (holding that, notwithstanding a showing of post-
service continuity of symptomatology, medical expertise was 
required to relate present arthritis etiologically to post 
service symptoms).  As the record is devoid of any competent 
medical evidence which establishes that his current colon 
disorder, diagnosed as irritable bowel syndrome, was either 
manifested in service, related thereto, or resulted from 
exposure to Agent Orange, the Board concludes that his 
service connection claim is not well-grounded and must be 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for a colon disorder, to include cancer and the reasons 
why his current claim is inadequately supported.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995)

Finally, the Board observes that outpatient treatment records 
from the Augusta VA Medical Center dated from June 1997 to 
November 1997 were not considered by the RO with regard to 
the issue on appeal, even though such records were received 
within the 60-day period which was provided to the veteran to 
submit additional evidence.  Moreover, the Board recognizes 
that the veteran did not waive RO consideration of this 
evidence, and that an additional supplemental statement of 
the case was not issued with regard to such evidence.  See 
38 C.F.R. § 20.1304(c) (1998).  Although 38 C.F.R. § 19.31 
(1998) states that a supplemental statement of the case 
will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued, such 
records merely confirm that he continued to receive treatment 
for digestive problems and are not pertinent to the 
question of medical causation, which is at the heart of the 
dispute here.  A supplemental statement of the case therefore 
is not warranted.


ORDER

The claim for service connection for a colon disorder, to 
include cancer, as a result of exposure to Agent Orange is 
denied as not well-grounded.  



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
